74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Bernard Ray RICHARDSON, Plaintiff--Appellant,v.Barbara J. WHEELER;  R.K. White;  David K. Smith;  Bobby W.Soles;  James Keeling;  Eleanor L. Stockdale;  L.W. Huffman;Captain Barksdale;  Commonwealth Of Virginia;  CounselorSpicer;  Michael A. Shupe, Grievance Coordinator,Defendants--Appellees.
No. 95-7187.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 16, 1996.

Bernard Ray Richardson, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Richardson v. Wheeler, No. CA-93-872-R (W.D.Va. July 10, 1995;  Oct. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


*
 In light of this disposition, Richardson's motions for discovery and for appointment of counsel are hereby denied